      Case 3:21-cv-01176-K Document 4 Filed 05/24/21                   Page 1 of 2 PageID 22



                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JOHN T. LAMONT and PRESTON                          §
POULTER,                                            §
                                                    §
                       Plaintiffs,                  §
                                                    §
vs.                                                 §                             Case 3:21-cv-01176-K
Dean Assaf a/k/a DA Talk;                           §
Victoria Kundert a/k/a Vikki’s Verse,               §
Ethan Van Sciver,                                   §
                       Defendants.                  §                  Honorable Judge Ed Kinkeade


                PLAINTIFFS’ CERTIFICATE OF INTERESTED PERSONS


 TO THE HONORABLE JUDGE OF SAID COURT:

         Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, Plaintiffs Preston

 Poulter and John T. Lamont provide the following information:

                                                    I.

 For a nongovernmental corporate party, the name(s) of its parent corporation and any publicly

 held corporation that owns 10% or more of its stock :

 NONE.

                                                   II.

 A complete list of all persons, associations of persons, firms, partnerships, corporations,

 guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are

 financially interested in the outcome of the case:

 1.      Plaintiffs Preston Poulter and John T. Lamont

 2.      The Fein Law Firm, P.C.
         16800 N. Dallas Parkway, Suite 105
         Dallas, Texas 75248



 PLAINTIFFS’ CERTIFICATE OF INTERESTED PERSONS --PAGE 1
     Case 3:21-cv-01176-K Document 4 Filed 05/24/21                   Page 2 of 2 PageID 23



3.     Defendants:
       Dean Assaf a/k/a “DA Talk”
       1014 E Alameda Street
       Manteca, California 95336

       Defendant Victoria C. Kundert a/k/a VikkiVerse
       5412 Mariposa Drive NW,
       Albuquerque, New Mexico 87120

       Defendant Ethan Van Sciver
       5 John Sloan Way,
       Evesham, New Jersey 08053




                                                         Respectfully submitted,

                                                         THE FEIN LAW FIRM, P.C.


                                               By:
                                                         Eric D. Fein
                                                         State Bar No. 06879020
                                                         efein@feinlawfirm.com
                                                         Vickie S. Brandt
                                                         State Bar No. 24031878
                                                         vbrandt@feinlawfirm.com
                                                         16800 N. Dallas Parkway, Suite 105
                                                         Dallas, Texas 75248
                                                         214-522-9596 Telephone
                                                         214-522-9599 Facsimile
                                                         Counsel for Plaintiffs




PLAINTIFFS’ CERTIFICATE OF INTERESTED PERSONS --PAGE 2
